Citation Nr: 0518886	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  04-11 462	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than April 3, 2003, 
for a total rating based on individual unemployability due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from June 1941 to 
July 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which increased the schedular evaluation for 
service-connected post-traumatic stress disorder (PTSD) from 
10 percent to 50 percent effective April 3, 2003, the date 
determined to be the date of the claim for increase.  As a 
result of the assignment of the increased rating for PTSD, 
the combined rating for all service-connected disabilities 
increased from 50 percent to 70 percent as of April 3, 2003.  
Consequently, by the same decision, the RO awarded a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU) from April 3, 2003.  
The veteran has appealed the effective date assigned for the 
TDIU.  

The veteran appeared at a hearing before a hearing officer at 
the RO in June 2004 to present testimony in support of his 
appeal.  A transcript of the hearing was prepared and is of 
record.

In November 2004 the Board remanded the case to the RO via 
the Appeals Management Center (AMC) with a request that the 
veteran be provided the notifications required by the 
Veterans Claims Assistance Act of 2000 (VCAA).  Citing 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (VA must 
advise a claimant as to which evidence the claimant must 
supply, advise which evidence VA will obtain on his or her 
behalf and advise the claimant to provide any evidence in the 
claimant's possession that pertains to the claim) and Huston 
v. Principi, 17 Vet. App. 195 (2003) (holding that in a 
direct appeal from the denial of an earlier effective date, 
the claimant must be informed of the evidence necessary to 
support the claim, including evidence that an earlier claim 
was filed), the remand instructed that the VCAA notice should 
specifically advise the veteran of his right to submit 
evidence that an earlier claim for increase was filed, 
including an informal claim as defined in VA regulations.  
See 38 C.F.R. § 3.157 (2004) (An informal claim for increase 
may include receipt of specified types of medical evidence, 
including VA hospital or outpatient treatment records or 
examination reports).  

Pursuant to the remand, the AMC issued a VCAA notification 
letter in January 2005 that conformed to the Board's 
specifications.  In April 2005 the AMC confirmed and 
continued the prior denial of an earlier effective date.  The 
case has been returned to the Board for further review on 
appeal.  

The Deputy Vice Chairman of the Board has granted the 
representative's motion to advance the appeal on the Board's 
docket based on the veteran's age.  See 38 U.S.C.A. § 7101 
(West 2002); 38 C.F.R. § 20.900(c) (2004).  

This appeal is remanded to the RO via the AMC in Washington, 
D.C.  VA will notify the veteran if further action is 
required on his part.  


REMAND

On further review of the record on appeal, the Board has 
determined that the issue on appeal must be remanded to the 
AMC for additional procedural development.  

Service connection is in effect for PTSD evaluated as 50 
percent disabling since April 3, 2003; pigmentary 
degeneration of the right macula, traumatic, with impaired 
vision, evaluated as 20 percent disabling since June 1971; 
bilateral hearing loss, evaluated as 20 percent disabling 
since August 1998; tinnitus, evaluated as 10 percent 
disabling since March 1976; and residuals of burns of both 
hands and right wrist, rated noncompensable since April 1946.  

The veteran's potential eligibility to receive a TDIU for any 
period before April 3, 2003, depends on both the existence of 
disability rendering him unemployable and on the adjudicative 
posture of the claim.  The TDIU was assigned in this case as 
a result of the assignment of an increase in a rating for 
service-connected PTSD to 50 percent, an award that resulted 
in an increase in the combined rating for service-connected 
disabilities to a level that satisfied the schedular 
requirements for a TDIU, as set forth in 38 C.F.R. § 4.16(a).  
To receive an earlier effective date for a TDIU, therefore, 
it would be necessary to show that, before April 3, 2003, 
there was an increase in service-connected disability 
warranting an increased combined rating, that such disability 
rendered the veteran unemployable, and that the veteran filed 
his claim for increased ratings or a TDIU before that date.  

While the claim for an increased rating for PTSD that led to 
the assignment of a 50 percent rating, as adjudicated by the 
RO, was filed on April 3, 2003, the Board has determined that 
the veteran had previously filed a claim for an increased 
rating for all service-connected disabilities in August 1998 
and that the claim was only partially adjudicated.  By a 
rating decision of March 1999, the RO assigned an increased 
rating of 20 percent for bilateral hearing loss of 20 percent 
effective from 1998, and denied a compensable rating for burn 
scars of the hands and right wrist; the veteran did not 
appeal these determinations.  However, for reasons that are 
not apparent from the record, the claims for increased 
ratings for the service-connected PTSD, tinnitus and eye 
disorder were not adjudicated.  

The claims for increased ratings for the service-connected 
PTSD (before April 3, 2003), tinnitus and eye disorder 
therefore remain in a pending status within the meaning of VA 
regulations.  See 38 C.F.R. § 3.160(c) (2004) (the term 
"pending claim" means an application, formal or informal, 
which has not been finally adjudicated).  These claims are 
inextricably intertwined with the issue of entitlement to an 
earlier effective date for the TDIU since the assignment of 
an increased rating or ratings for one or more of these 
disabilities could potentially result in the assignment of an 
increase in the combined rating to a level that satisfies the 
schedular prerequisites for a TDIU.  

Accordingly, the issues must be adjudicated before the appeal 
as to the effective date issue for the TDIU can proceed.  The 
veteran will have a separate right to appeal the 
determinations made as to these issues but must comply with 
the statutory and regulatory requirements, including the 
filing of a timely notice of disagreement and a timely 
substantive appeal.  

The appeal for an earlier effective date for a TDIU is 
therefore remanded to the AMC for the following actions:  

1.  The AMC should ensure that the notice 
and duty to assist requirements that 
apply to the issues of entitlement to 
increased ratings for PTSD, tinnitus and 
an eye disorder are satisfied.  All 
necessary evidentiary development should 
be conducted.  

2.  The AMC should undertake an initial 
adjudication of the veteran's August 1998 
claims for increased ratings for service-
connected PTSD, tinnitus and an eye 
disorder.  If the determinations are 
adverse to the veteran, the AMC should 
furnish the veteran a separate notice 
that includes the standard information 
concerning his procedural and appellate 
rights as to those issues.  The notice 
must clearly explain that no further 
action on these claims will be taken 
unless the statutory requirements 
governing appeals to the Board are 
satisfied, including the filing of a 
timely notice of disagreement and the 
later submission of a timely substantive 
appeal.  If a timely notice of 
disagreement is received, a statement of 
the case should be prepared and the 
veteran and his representative should be 
given a reasonable period of time for 
reply.  

3.  The AMC should then readjudicate the 
issue of entitlement to an earlier 
effective date for the TDIU in light of 
the determinations as to the above 
increased rating issues.  If the 
determination is adverse to the veteran, 
a supplemental statement of the case as 
to the effective date issue should be 
prepared and the veteran and his 
representative should be given a 
reasonable period of time for reply.  

Thereafter, the claims, as appropriate, should be returned to 
the Board for further review on appeal, if in order.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to obtain additional 
information.  The Board does not intimate any factual or 
legal conclusions as to the outcome ultimately warranted in 
this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


